                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EISHO SUZUKI,
                                   4                                                   Case No. 18-cv-06963-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         COUNTY OF CONTRA COSTA, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: October 4, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: August 30, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF AND DEADLINE TO FILE DISCOVERY
                                  16   DISPUTE LETTERS is: October 4, 2019.

                                  17   DESIGNATION OF EXPERTS: October 11, 2019; REBUTTAL: October 25, 2019;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18

                                  19   EXPERT DISCOVERY CUTOFF is: November 22, 2019.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; November 27, 2019;
                                            Opp. Due: December 13, 2019; Reply Due: December 20, 2019;
                                  21        and set for hearing no later than January 10, 2020 at 10:00 AM.
                                  22
                                       PRETRIAL CONFERENCE DATE: February 25, 2020 at 3:30 PM.
                                  23
                                       JURY TRIAL DATE: March 9, 2019 at 8:30 AM.
                                  24        Courtroom 1, 17th floor.
                                  25   TRIAL LENGTH is estimated to be __ days.
                                  26

                                  27

                                  28
                                   1   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   2
                                       The parties will produce initial disclosures by 7/1/19.
                                   3   Deadline to amend the pleadings is 8/30/19.
                                       The parties will submit a protective order for the Court’s review.
                                   4   By 8/30/19, counsel shall inform the Court of the name of the private mediator that has been
                                       selected. The mediation session shall be completed by 9/27/19.
                                   5

                                   6   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   7   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   8
                                              IT IS SO ORDERED.
                                   9

                                  10
                                       Dated: 6/14/19
                                  11
                                                                                         ____________________________________
                                  12                                                     SUSAN ILLSTON
Northern District of California
 United States District Court




                                                                                         United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
